   0:20-cv-00007-TMC-PJG            Date Filed 04/30/20       Entry Number 20         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Akeem Young,                                       )          C/A No. 0:20-007-TMC-PJG
                                                   )
                               Petitioner,         )
                                                   )
       v.                                          )                     ORDER
                                                   )
Warden FCI Estill,                                 )
                                                   )
                               Respondent.         )
                                                   )

       The petitioner has filed this action, pro se, seeking a writ of habeas corpus pursuant to 28

U.S.C. § 2241. The respondent filed a motion to dismiss on March 3, 2020, pursuant to the Federal

Rules of Civil Procedure. (ECF No. 13.) As the petitioner is proceeding pro se, the court entered

an order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), on March 4, 2020,

advising the petitioner of the importance of a motion to dismiss and of the need for him to file an

adequate response. (ECF No. 14.) The petitioner was specifically advised that if he failed to

respond adequately, the respondent’s motion may be granted, thereby ending his case.

       On March 16, 2020, the court issued Standing Order, Misc. No. 3:20-mc-105, that extended

the plaintiff’s deadline by twenty-one days from the set deadline—which in this instance was April

6, 2020—due to the current public health emergency regarding COVID-19. Despite this extension

of time and notwithstanding the specific warning and instructions set forth in the court’s Roseboro

order, the plaintiff has failed to respond to the motion. As such, it appears to the court that he does

not oppose the motion and wishes to abandon this action.

       Accordingly, it is hereby

       ORDERED that the petitioner shall advise the court as to whether he wishes to continue

with this case and to file a response to the respondent’s motion for to dismiss on or before May



                                             Page 1 of 2
   0:20-cv-00007-TMC-PJG           Date Filed 04/30/20    Entry Number 20   Page 2 of 2




14, 2020. The petitioner is further advised that if he fails to respond, this action will be

recommended for dismissal with prejudice for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.


                                             __________________________________________
April 30, 2020                               Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE




                                           Page 2 of 2
